Title: To Alexander Hamilton from William K. Blue, 27 September 1799
From: Blue, William K.
To: Hamilton, Alexander


          
            Sir,
            Northumberland Court House. Va. Septr. 27th. 1799—
          
          I am aware that my Resignation opposes my claim to established Rank in the Army, but I hope in settling the relative rank of the Officers of the present  establishment that my former Services and experience will not be forgotten.
          I entered the army in the year 92, under that excellent Officer Genl. Wayne as a Volunteer, on the  17th. of July 93 I was Appointed a Cornet of Dragoons, on the 14th. of July 94 I was promoted to a  Lieutenancy, and when the Reduction Of the Army took place I was entitled to a Captaincy, the death of Genl. Wayne then occasioned my Resignation, how far I was respectable as an officer I hope the friendship shewn me by my Commander in   Chief (which is well known to the Secretary of war) will tend to prove—to be Commanded by men entirely destitute of experience and not of Superior talents  must you will agree with me be extreamly   grating to the feelings of a man of Sencsibility—I have applied through some of my friends for  the Appointment of Brigade Major & Inspector, if no other person better entitled has applied I would gratified in getting   it, and do hope that with a good deal of Industry added to  the little experience I have, I should be  able to do tolerable Justice to it. Mr. Reuben Beale, a young Gentleman of Richmond County has Joined my Compy as a Cadet, he is a young man of  very respectable Connections, a Nephew of Majr. Beale’s of this Regt. and I think him well qualified to make  a most respectable officer. I believe I have got one of the worst recruiting districts in the Union, the Superior Class are almost all opposers of Government and have it in their power to influence the inferior so much as to make it extreamly  difficult to recruit men all I have yet been able to raise is eighteen those would do a Credit to any Country. the enclosed letter from a friend will   shew my prospects. I think it necessary to mention to you that at last one third of the Shirts recd. for my Compy are so damaged as to render them good for nothing, some of them fall to pieces in one days ware, some are of Brown and some of White linen, it is the white that is damaged.
          I have the Honor to be with much Respect and esteem sir Your Most Obt. Hml. Servt.
          
            William K. Blue Captn.
             7th. US. Regiment
          
        